Citation Nr: 0820328	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-22 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to October 1944 
and January 1945 to April 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran wrote in his October 2005 statement that he 
served on ships on which he was exposed to pipes and walls 
covered by asbestos.  The veteran's DD Form 214 shows that 
while in active service with the Merchant Marines from July 
1944 to October 1944 he served as messman on the SS William 
J. Gray.  His service personnel records with the Marines show 
that he was transported on the USAT Monterey from October 21 
to 25, 1945.  There is an October 1945 letter of commendation 
stating that the veteran performed duty with the ship's guard 
companies while at anchor or alongside piers in the Panama 
Canal Zone.  The records also show that the veteran was 
transported on the USS Crescent City from February 17 to 25, 
1947.  The veteran indicated in the May 2006 Notice of 
Disagreement that the naval air station he was stationed at 
in the Panama Canal Zone had significant amounts of asbestos 
on beams and other structures.

With regard to arguments raised as to asbestos exposure, the 
Board notes that there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988).  The information and instructions contained 
in the DVB Circular since have been included in VA 
Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, 
chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA 
Manual"). Also, an opinion by VA's Office of General Counsel 
(OGC) discussed the proper way of developing asbestos claims. 
See VAOPGCPREC 4-00 (Apr. 13, 2000).  The United States Court 
of Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim to entitlement to service 
connection for asbestosis or asbestos-related disabilities 
under the administrative protocols under these guidelines.  
Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10 to 45 years or more between 
first exposure and development of disease.  M21-1MR, part 
IV.ii.1.H.29.a.  The exposure may have been direct or 
indirect, and the extent and duration of the exposure is not 
a factor.  Id.  The guidelines identify the nature of some 
asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1MR, Part IV.ii.2.C.9.b.

The Court has further held that in adjudicating asbestos 
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The adjudication 
of a claim for service connection for a disability resulting 
from asbestos exposure should include a determination as to 
whether or not: (1) service records demonstrate the veteran 
was exposed to asbestos during service; (2) development has 
been accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors. Id. at Subsection h.   

While there is no direct evidence that the veteran was 
exposed to asbestos during active duty, it is plausible that 
such exposure occurred based on the veteran's service on 
ships.  The Board notes that VA development procedures for 
asbestos exposure, as set out above, suggest that even brief 
exposure of asbestos could be sufficient to incur disability.

Additionally, there is evidence of record of the current 
existence of asbestosis.  Private treatment records indicate 
pulmonary function test findings of moderate obstructive 
pulmonary disease in January 1999.  Numerous private chest x-
rays from January 1999 to March 2006 were interpreted as 
showing calcified pleural plaques and fibrosis consistent 
with asbestosis.  R.S., M.D, the veteran's internist, noted 
in November 1999 that the veteran had asbestosis and no 
evidence of malignancy.  A November 1999 chest CT indicated 
chronic pulmonary findings, with pleural plaques, as well as 
a suggestion of independent old granulomatous disease.  
Clinical correlation was requested for exposure to asbestos, 
silicate and talc.  

The record does not indicate whether the veteran had post-
service occupational exposure to asbestos; however, at a 
February 1976 VA examination he reported self-employment as a 
plumber.  In addition, the RO requested such information in 
its July 2005 letter but he failed to supply any post-service 
information.  He should be again requested to provide the 
information, and he is reminded of his responsibility to do 
so.  Finally, he has not been scheduled for a VA examination 
to seek an opinion on the presence and/or etiology of 
asbestosis.

Accordingly, the case is REMANDED for the following action:

1.	The RO must contact the Department of 
the Navy Medical Liaison office, at the 
following address: Naval Sea Systems 
Command (SEA 00D), Congressional and 
Public Affairs Office, 1333 Isaac Hull 
Avenue SE, Washington Navy Yard, D.C., 
20376.  The RO must enclose a copy of 
the veteran's service personnel 
records, including his DD Form 214 from 
the Merchant Marines, as well as a copy 
of all of the veteran's statements of 
record in which he describes the ways 
by which he was allegedly exposed to 
asbestos.  The Liaison Office must be 
requested to verify the alleged sources 
of exposure, and must be asked to 
indicate whether it was likely that the 
veteran was exposed to asbestos in the 
course of his assigned duties within 
the military occupational specialties 
noted in his service personnel records.  
If no such opinion can be given, the 
service department must so state, and 
give the reason why.

2.	The RO must request that the veteran 
complete an asbestos questionnaire, or 
otherwise provide a statement of 
detailed information (employer, dates 
of employment, location of employment, 
job responsibilities, etc.) of any 
post-service evidence of occupational 
or other asbestos exposure.  If the 
veteran identifies any instances of 
post-service occupational asbestos 
exposure, the RO must attempt to 
contact the employer identified, and 
request copies of all available medical 
records and personnel records 
indicating the veteran's job duties and 
any potential occupational exposure to 
asbestos.

3.	After all available records and/or 
responses from each contacted entity 
have been associated with the claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to 
undergo a VA examination.  The claims 
file, to include a complete copy of 
this Remand, must be made available to 
the examiner, and the report of the 
examination should include discussion 
of the veteran's service treatment 
records, documented medical history, 
and contentions regarding his 
asbestosis.  

a.	All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

b.	The examiner should specifically state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran (1) has 
asbestosis or asbestos-related pulmonary 
disease; and, if so, whether such disease 
is causally or etiologically related to 
his active service or whether such a 
causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

c.	Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

4.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
asbestosis.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



